 CARPENTERS LOCAL316 (THORNHILLCONSTRUCTION)Carpenters Local 316,United Brotherhood of Car-penters and Joiners of America,AFL-CIOandLauren J.Thornhill d/b/a Thornhill Construc-tionandGould Trust d/b/a Gould CenterandThe Osborn Company,Inc.Cases32-CC-335,32-CC-385, and 32-CC-39426 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 8 May 1981 Administrative Law JudgeGerald A. Wacknov issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel fileda memoran-dum in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, memorandum,and brief and has decided to affirm the judge's rul-ings, findings,and conclusions' and to adopt therecommended Order.In Case 32-CC-394 of the instant consolidatedproceeding, the judge concluded, inter alia, thatthe Respondent violated Section 8(b)(4)(i)(B) of theAct when its business agent, Rudy Valente, in-duced and encouraged individuals employed by aneutral subcontractoron a commonconstructionsite to stop work and walk off the job in honor of apicket line established by another union in further-ance of that Union's primary labor dispute with thegeneral contractor on the construction project. Weagree.InPlumbers Local 444 (T S. Hanson Plumbing),277 NLRB 1231 (1985), the Board concluded thatthe Union violated Section 8(b)(1)(A) of the Actby fining two members employed by a neutral sub-contractorbecause they crossed and workedbehind a lawful primary picket line established byanother union at a common construction jobsite.Although the specific section of the Act that wasalleged to have been violated inT S. Hanson-Section 8(b)(1)(A)-is different from the section ofthe Act alleged to have been violated in the instantcase-Section 8(b)(4)(i)(B)-the underlying issuepresented inT S. Hansonispresented again here:whether a union may induce its members to honora lawful primary picket line where those memberswork for a neutral employer on a common situs at'At the hearing, the parties stipulated that the General Counsel wasnot alleging in Case 31-CC-335 that the Respondent's picketing at theneutralreserved gate between 27 August and 4 September1980 was un-lawfulConsequently, we do not affirm the judge's implicit finding thatsuch picketing during that period of time was unlawful.81which no valid system of reserved gates is ineffect.Like the finesinT S.Hanson,the request ofthe Respondent'sbusiness representative that indi-viduals employedby CalBay, an undisputedly neu-tralemployer,honor the primary union'spicketline by leaving the jobsite clearly discloses an ob-jective proscribed by Section 8(b)(4)(B)-to causethe neutral employer, Cal Bay, to cease doing busi-ness with the primary employer,Osborn.The Re-spondent knew that Cal Bay was a neutral in theLaborers'primary dispute with Osborn.A naturaland apparent object of the Respondent's requestthat individuals employed by Cal Bay honor theLaborers'picket line by leaving the jobsite was toinduce and encourage them to stop working for theneutral Cal Bay and in turn cause Cal Bay to ceasedoing businesswithOsborn.2Accordingly,weconclude that the Respondent has violated Section8(b)(4)(i)(B) of the Act as alleged in this regard.3ORDERThe NationalLaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent,CarpentersLocal 316,UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO,San Jose,Califor-nia, its officers, agents, and representatives, shalltake the action set forth inthe Order.2 SeeT. S.Hanson, supra, 277 NLRB 1231,Sheet Metal Workers Local252 (S. L. Miller),166 NLRB 262 (1967), also cited inT. S. Hanson.3 In affirmingthe judge's finding of a violation under these circum-stances,wedo not rely onTeamsters Local 505 (Carolina Lumber),130NLRB 1438 (1961), cited by the judge The distinction drawn in that casebetween "low level" and "high level" supervisors, in regard to the scopeof the term "individual" in Section 8(b)(4)(i) of the Act, was rejected bythe SupremeCourt inNLRB Y. Servette Inc.,377 U S 46 (1964)There the Court held that the applicability of Section8(b)(4)(i) to su-pervisorsturns onwhether theunion'sappeal to the supervisor is tocease performing his employmentservices,or is an appeal for the exer-cise of thesupervisor'smanagerialdiscretion In theinstant case,we findthat the Respondent's businessagent Valente unlawfully appealed to CalBay's foremanMobley to cease performing his employment services forCal Bay.Bernard Hopkins, Esq.,for the General Counsel.Michael B. Roger, Esq. (Van Bourg, Allen, Weinberg andRoger),of San Francisco, California, for the Respond-ent.Mark R. Thierman, Esq.,of San Francisco, California,for Thornhill Construction Co. and The Osborn Com-pany, Inc.Michael Riccitiello,Esq. (Littler,Mendelson, Fwastiff &Tichy),of San Francisco, California, for Gould Trustd/b/a Gould Center and Century West Builders.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOv, Administrative Law Judge.Pursuantto notice,a hearingwith respect to this matter283 NLRB No. 16 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas held before me in San Jose, California, on January 8,1981.The initial charges in Cases - 32-CC-335, 32-CC-385, 32-CC-394, and 32-CB-795 were filed on July 10;August 18, September 24, 1979, and July 10, 1980,1 re-spectively.Thereafter, various complaints and amendments there-to were issued on July 31, September 17, 23, and 30, andDecember 18, by the Regional` Director for Region 32 ofthe `National Labor Relations Board (Board), allegingviolations by United Brotherhood of Carpenters&Join-ers of America, AFL-CIO,'Local 316 (Respondent), ofSection 8(b)(1)(A)2 and (4)(i) and (ii)(B) of the NationalLabor Relations Act (the Act).The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel, counsel for Respondent, and counsel represent-ing both Thornhill Construction Company and theOsborn Company, Inc.On the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACT1.THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and- has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.The Facts1.Thornhill Construction Co. (Case 32-CC-335)In June, Thornhill Construction Co.,3 a framing con-tractor,was hired as a- contractor on a condominiumproject in San Jose, California: On June 19, prior to thecommencement of Thornhill's work on the job, Re-spondent's business representative, Rudy Valente, -visitedthe jobsite and advised David Larimer, president of NewWest Associates, owner of the condominium project,that Thornhill was unwilling to sign a successor contractwith the Union and that Larimer could, therefore, expectpicketing on the job when Thornhill began work.On July 9,, the day that Thornhill commenced workon the site, Valente appeared at the jobsite and ques-'All dates or time periods herein are within 1980 unless otherwisespecified.2Following the close of the hearing, the parties entered into a settle-ment agreement involving this matter, namely, Case 32-CB-795, and onMarch 23, 1981, I issued an order serving,cases,remanding Case 32-CB-795 to the Regional Director for purposes of compliance with the termsand provisions of the settlementagreementa Thornhill Construction Co. is a_sole proprietorship with its principalplace of business in San Jose, California In the course and conduct of itsbusinessoperations, Thornhill Construction Co. annually provides goodsand services in excess of $50,000 to customersmeeting oneof the Board'sjurisdictional standards other than the indirect inflow or indirect outflowstandard. It is admitted, and I find, that Thornhill Construction Co is anemployer engaged in commerce within the meaning of Sec 2(2), (6), and(7) of the Acttioned several Thornhill employees about their lack ofunion membership.Later that day, according to the testimony of Larimer,the following conversation occurred between Larimer,Larry Thornhill, owner of Thornhill Construction Co.,and Valente:And he [Valente] turned to me and he said, whatare you going to do? And I said, well, I'm justtrying to build my construction project. And I said,what are you going to do? And he said, all I wantto do is get Larry [Thornhill] to sign. And then heturned to Larry and pointed at me, and said thisman's going to sue you if you can't finish. And Ishook my head at that. And then Rudy [Valente]looked out the window and he said,-he looked outthe door and he said, I'm not going to give Larryshit on this job. I'm not going to be easy on him.--Iwant him to sign the agreement, and I want the jobto be finished by Union carpenters. We want a-theUnions will all stick together and if Larry-I havethe pickets right out in the car, I'll bring them outright now. And your job won't go one step furtherthan it is right now.Then there ensued some conversation between Valenteand Larimer regarding obtaining a union framing con-tractor for the job. During this portion of the conversa-tion,Valente told Larimer that the job would never getfinished if Thornhill did not sign the agreement. Larimerindicated an intention to establish a reserve gate system,and testified that Valente replied:[t]hat doesn't matter. Gates don't matter.We don'tpicket gates, we picket job sites. And I have thepickets right out in the car and they'll be here to-morrow unless Larry signs.The next morning, July 10, Respondent's pickets ar-rived at the jobsite, and shortly thereafter a reserve gatesystem was established by Larimer. Respondent's agents,including Valente, nevertheless picketed in front of theneutral gate reserved for employees, personnel, and visi-tors of persons other than Thornhill. On the same day,Larimer sent a telegram to Respondent, advising that areserve gate system had been established, and requestingthat the Union confine its picketing to the gate reservedfor Thornhill. Nevertheless, Respondent picketed exclu-sively at the neutral gate from July 10 to July 14.Thereafter, Respondent primarily confined' its picket-ing activity to the gate reserved for Thornhill. However,when a vehicle or person would approach and enter theproject through the neutral gate, the pickets would walkover to that gate,, write- down the vehicle's licensenumber, and remain there while the delivery was beingcompleted. I credit Larimer's unrebutted testimony thatsuch conduct continued prior to August 27.On August 27, Larimer used a forklift to bring lumberfor Thornhill through the neutral gate, Thereupon, the,Union commenced picketing the neutral gate,andonSeptember 4, 1980, the Union was advised by telegramsthat there would be no further tainting of the reserve CARPENTERS LOCAL 316 (THORNHILL CONSTRUCTION)83gate system. Thereafter, picketing continued at bothgates until October 1980 whenan injunctionwas grantedby the United States district court, enjoining picketing atthe neutral gate. Picketing at the gate reserved forThornhill continued until late November, and ceased fol-lowing the outcome of a decertification election until lateNovember, and ceased following the outcome of a decer-tification election among Thornhill's employees. Valentewas not called as a witness in this proceeding.2.Gould Trust d/b/a Gould Center (Case 32-CC-385)On August 11, Respondent'sbusinessrepresentative,Elmer Phillips, approached Mark Allen, job superintend-ent for Century WestBuilders, Inc.,4 the general con-tractor for a restaurant construction project inSan Jose,California. Phillips asked Allen whether certain employ-eeswho were employees of Construction Trends, thecarpentry subcontractor,were union members. Allentold Phillips to ask the employees directly. On learningthat the employees werenot union members, Respondentcommenced picketing the project the following day.The picketsignwas attached to a mobile home vehiclethatwas parked at themain entranceto the shoppingcenter, known as the Gould Shopping Center and ownedby E. Gould, where the restaurant construction wastaking place. The picketsignstated that E. Gould fails tomeet established wages and benefits established by theCarpenters Local 316.Reservedgateswere established on the second day ofthe picketing.A telegram sent to the Union aboutAugust 14, advised that gate 1 was reserved for the ex-clusive use of E. Gould and Century West Builders, Inc.and warned the Union to confine its picketing to gate 1.However, only Gould',snameinitially appeared on thesignat gate1,and sometimethereafter,Century West'sname appeared. Finally, on August 28, ConstructionTrend'sname was alsoplaced on the reservedgate signat gate 1. Also on this latter date, Century West sent atelegram to the Unionadvisingthat` Construction Trendsand its suppliers were to usegate1exclusively.Appar-ently, the Union picketed at gate 1 during alltimes mate-rial herein. In addition to picketing at gate 1, however,the Union did not, immediately remove its vehicle, bear-ing the aforementioned picketsign,from the main en-trance to the shopping center,some110 feet from gate 1.The vehicleremainedat this location for about a weekfollowing August '14.In lateAugust, CenturyWest's job Superintendent,Mark Allen, unlocked gate 2, thegateapparently re-served for employers other than Gould, Century West,and Construction Trends, in order to permit the concretecontractor, J.C.Lomas Company, to enter the site.Thereupon, according to Allen, who observed but didnot overhear the ' conversation,BusinessRepresentativePhillips and the individual who had been picketing at4Century West Builders, Inc is a California corporation with officeslocated in California, And annually performs construction services valuedin excess of $50,000 for customers located outside the State of CaliforniaIt is admitted; and I find, that Century West Builders, Inc is an employerengaged in commerce Within the meaning of Sec 2(2), (6), and (7) of theActgate l approached and spoketo anemployee of J. C.Lomasnear gate2. Immediately thereafter, the employeeapproached Allen and advised him that hewas leavingthe project as he feared being fined if he came on thejob, and presented Allen with a pamphlet that had beengiven to him by Phillips. Allen read the pamphlet that heparaphrased at thehearing as statingthat "when a goodunion man seesa picket, he doesn't askquestionsbut justleaves."Thereupon, Allen, in the presence of Phillips,suggestedthat the employee call his employer on the CBradio in the truck. The employee contacted J. C. Lomason the CB and explained the situation to him. Then thereensued aconversation between Phillips and Lomas overthe CB. Allen overheard Phillips, who appeared angry,mentionsome sort of agreement between Lomas andPhillips and accused Lomas of breaking the agreement.Phillips, according to the uncontroverted testimony ofAllen, said that he had a long memory, and the matterwould not be forgotten. Phillips was not called as a wit-ness.3.The Osborn Company, Inc. (Case 32-CC--394)In mid-July, the Laborers Union picketed The OsbornCompany, Inc.,5 the general contractor at a condomini-um constructionsitein San Jose, California. The carpen-try subcontractor on the job was Cal Bay Builders withwhom Respondentmaintaineda collective-bargaining re-lationship.On September 2, Rudy Valente, Respondent'sbusiness agent,approached Cal Bay Builders' workingforeman, Vern Mobley, and requested that Mobley andhis crew honor the picket line established by the Labor-ersUnion.Mobley phoned Cal Bay Builders'generalmanager,Steven Fisk, and reported the matter, where-upon Fisk directed Mobley to instruct the employees toleave the jobsite, while Fisk attempted to get the matterresolved with Respondent.On the afternoon of September 2, Fisk phoned Valenteand asked why Valente had requested that his employeesleave the site, and how the problem could be resolved.Valente replied, according to Fisk, that therewas a sanc-tioned Laborers Union picket on the job and that thematter could be resolved by Fisk's honoring of thepicket line. Valente further stated that if Fisk, or appar-entlyCal Bay Builders' employees, crossed the picketline,Fisk could be subject to "furtherassessments." Fisktestified that Valente did not go into detail and left thematter very vague. Valente was not called as a witness.Cal Bay Builders did not work on September 2, butthe carpentry crew commenced work the following daywith no further incidents.5The Osborn Company, Inc. is a California corporation with its prin-cipal place of business located in Santa Clara, California, and is engagedin the business of real estate development and construction During thelast fiscal year, Osborn performed services valued in excess of $800,000for the United States Navy, and its operations have a substantial impacton the National Defense of the United States. It is admitted, and I find,that Osborn is an employer engaged in commerce within the meaning ofSec 2(2), (6), and (7) of the Act 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Analysis and Conclusions1.Thornhill Construction Co. (Case 32-CC-335)It is clear, and Respondent proffered no contrary evi-dence, that Respondent, including Respondent's businessrepresentative Rudy Valente, picketed at the neutral gatereserved for persons other than employees and suppliersof the primary employer, Thornhill Construction Com-pany.Moreover, even on belatedly moving its picket tothe appropriate gate after about 4 days of picketing atthe neutral gate, Respondent continued to picket the neu-tral , gate during periods when deliveries were beingmade through that gate. Such picketing, under the cir-cumstances, is conclusive evidence of an unlawful objec-tive.Further,BusinessRepresentativeValente's state-ment to David Larimer, an official of New West Associ-ates,a neutral employer, that reserved gates' did notmatter, and that Respondent intended to picket the job-site, rather than any particular gate,' clearly constituted athreat to engage in unlawful picketing.SailorsUnion(Moore Dry Dock),92 NLRB 547, 549 (1950);CarpentersSacramento Area District Council' (Malek Construction),244 NLRB 890 (1979).Nor, as contended by Respondent, does the fact thatNew West Associates provided a job shack, electricalcurrent, portable toilets, and water used by Thornhilland other subcontractors, and purchased finished lumber,doors, and millwork for Thornhill establish that NewWest Associates was an ally of Thornhill or that the twoentitles thereby maintained coemployer or joint venturerelationship.SeeCarpentersSacramento Area DistrictCouncil,supra.The cases cited by Respondent in supportof its ally defenses are inapposite.6 Thus, contrary to thecontention of Respondent, these cases do not establishthat a neutral employer that purchases materials for andacts as a supplier of the primary employer by bringingmaterials onto the jobsite, thereby becomes an ally of theprimary employer.Nor does the fact that the owner of New West Associ-ates used either gate for his personal ingress or egress in-validate the reserved gate system.Broadcast EmployeesNABET Local 31 (CBS Inc.),237NLRB 1370, 1378(1978), enfd. 631 F.2d 944 (D.C: Cir. 1980);CarpentersLocal 639 (American Modulars),203 NLRB 1112, 1118(1973).I, therefore, find that by the aforementioned conduct,Respondent violated Section 8(b)(4)(i) and (ii)(B) of theAct, as alleged.2.Gould Trust d/b/a Gould Center (Case 32-CC-385)The General Counsel maintains that Respondent's ille-gal objective is demonstrated by its failure to conform itspicketing toMoore Dry Dockstandards.7 In particular,6Operating Engineers Local 450(Linbeck Construction),219 NLRB 997(1975), enfd.550 F 2d 311(5th Cir.1977),ElectricalWorkers IBEW Local323 (J F HoffElectric),241 NLRB 694 (1979),enfd 642 F2d 1266 (D C.-Cir 1980)7Sailors Union(Moore Dry Dock),suprathe General Counsel contends that the picket sign erro-neously named Gould rather than Construction Trendsas the employer with which ' the Respondent has a pri-mary labor dispute. Further, the General Counsel arguesthat the fact that Respondent picketed the main entranceof the Gould Shopping Center, in addition to the re-served gate set aside for Gould and others, establishes anunlawful secondary objective.I find that, given the state of the record herein, theevidenceisunclearthat the Respondent knew or wasever timely advised of the identity of the primary em-ployer, Construction Trends. Indeed, it appears that evenseveral weeks after the_ reserved gates were established,Gould led Respondent to believe that Century WestBuilders employed the carpenters on the job and, insofaras the record shows, it was not until August 28 that thename of Construction Trends was even specifically men-tioned to Respondent.Moreover, as the telegram ofAugust 14 directed that Respondent's picketing activitybe confined only to Gould and Century West Builders, itwould appear reasonable for Respondent to concludethat its continued picketing at themainentrance of theshopping center, owned by Gould was likewise permissi-ble.However, I further find that Respondent's unlawfulobjective has been demonstrated by the conduct of Busi-nessRepresentative Phillips who sought to cause an em-ployee of neutral employer. J. C. Lomas Company, theconcrete contractor, to leave the job. Moreover, Phillipsalso threatened Lomas with breachingan agreement and,in effect, with unspecified reprisals should Lomas contin-ue pouring concrete at the site. Although Mark Allen,job superintendent for Century West Builders, did notoverhear but rather merely observed the conversationbetween Phillipsand anemployee of J. C. Lomas Com-pany, and overheard only -Phillips' remarks over the CBtoLomas, the record clearly establishes that Allen,whom I credit, was a precipient witness to what tran-spired herein, and that Allen's testimony is sufficient,under the circumstances, to support the finding of a vio-lation.Respondent has presented no evidence that wouldnegate the import of Allen's testimony.Moreover, Idraw an adverse influence from Phillips' failure to testi-fy.8 I, therefore, conclude that the fair interpretation ofAllen's testimony warrants the determination that Phil-'lips engaged in conduct violative of the Act, and thusfind that Respondent has violated Section 8(b)(4)(i)(B)and (ii)(B) of the Act as alleged. SeeTechnical Engineer-ingDivisionLocal 130 (National Survey Services), 204NLRB 348 (1973);IronWorkers Local 597 (LinebeckConstruction),208 NLRB 524 (1974).3.The Osborn Company (Case 32-CC-394)Icredit the unrebutted testimony of Steven Fisk, gen-eralmanager of Cal Bay Builders, a neutral employer;performing work at the construction site in question, andfind that during the'September 2 telephone conversation,Respondent's business agent, Rudy Valente, in effect ac-knowledged that he'I had requested Cal Bay Builders' em-8Martin Luther King Sr. Nursing Center,231NLRB 15 fn 1 (1977) CARPENTERS LOCAL 316 (THORNHILL CONSTRUCTION)85ployees to leave the job earlier that day. Such a requesteven though directed to a low-level supervisor on thejob,namely,VernMobley, is violative of Section8(b)(4)(i)(B) of the Act.Teamsters Local 505 (CarolinaLumber),130 NLRB 1438 (1961). Moreover, I find coer-cive, under the circumstances Valente's unexplained ref-erence, during the same telephone conversation, of "fur-ther assessment," directed to Fisk. This is particularlytrue in the absence of any testimony by Valente thatwould tend to explain or clarify such, ambiguous lan-guage. I, therefore, find that Valente's statement consti-tuted a threat and was calculated to cause Cal BayBuilders to cease work at the site in furtherance of Re-spondent's unlawful objective. I, therefore, conclude thatby the foregoing conduct Respondent has also violatedSection 8(b)(4)(ii)(B) of the Act, as alleged.CONCLUSIONS OF LAW1.Thornhill Construction Co., Century West Builders,Inc. and The Osborn Company, Inc. are employers andpersons engaged in commerce and in operations affectingcommerce within the meaning of Section 2(1), (2), (6),and (7) and Section 8(b)(4)(i) and (ii) of the Act.2.Carpenters Local 316, United Brotherhood of Car-penters and Joiners of America, AFL-CIO is a labor or-ganization within the meaning of Section 2(5) of the Act.3.By inducing and encouraging individuals employedby New West Associates, J. C. Lomas Company, CalBay Builders, or other persons engaged in commerce orin an industry affecting commerce, to engage in a' strikeor refusal in the course of their employent to use, manu-facture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities or toperform services; and by threatening, coercing, and re-straining the above-named persons, or other persons en-gaged in commerce or in an industry affecting com-merce, with an object of forcing or requiring the above-named persons to cease doing business with ThornhillConstruction Co., Construction Trends, and The OsbornCompany, Carpenters Local 316, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO has en-gaged in and is engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(b)(4)(i)and (ii)(B) and Section 2(6) and (7) of the Act.THE REMEDYHaving found that Carpenters Local 316, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(b)(4)(i)and (ii)(B) of the Act. I shall recommend that it be or-dered to cease and desist therefrom, and that it take suchaffirmative action as will effectuate the purposes of theAct.The General Counsel and counsel for the various em-ployers maintain that Respondent's conduct warrants theimposition of a broad order rather than an order limitedonly to the employers herein. I agree, Thus, it has beenfound that the Respondent,' on various dates betweenJuly 10 and September 2, 1980, repeatedly engaged inclear violations of the Act affecting numerous employersand construction sites within the San Jose, Californiaarea.Under the circumstances herein, I find that Re-spondent's proclivity to violate the Act has been amplydemonstated, and that, therefore, the requested remedy isclearly warranted. SeeSequoia District Council c f Carpen-ters (Lattanzio Enterprises),206 NLRB 67 (1973);Team-stersLocal 945 (Newark Disposal),232 NLRB 1 (1979),enfd. mem. 586 F.2d 835 (3d Cir. 1978).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe Respondent, Carpenters Local 316, United Broth-erhood of Carpenters and Joiners of America, AFL-CIOits officers, agents, and representatives, shall1.Cease and desist from(a) Inducing or encouraging any individual employedby New West Associates, J. C. Lomas Company, CalBay Builders, or any other person engaged in commerce ,or in an industry affecting commerce, to engage in astrike or a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commoditiesor to perform any services where an object thereof is toforce or require the persons, or any other person, tocease using, selling, handling, transporting, or otherwisedealing in the products of, or to cease doing businesswith Thornhill Construction Co., Construction Trends,or The Osborn Company.(b) In any manner threatening, coercing, or restrainingNew ' West Associates, J. C. Lomas Company, Cal BayBuilders or any other person engaged in commerce or inany industry affecting commerce, where an object there-of is to force or require said persons to cease using, sell-ing, handling, transporting, or otherwise dealing in theproducts of, or cease doing business with, ThornhillConstruction Co., Construction Trends, or The OsbornCompany.(c) Inducing or encouraging any individual employedby any person engaged in commerce or in an industry af-fecting commerce, to engage in a strike or refusal in thecourse of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, ar-ticles,materials, or commodities, or to perform any serv-ices; or threatening, coercing, or restraining any personengaged in commerce; where in either case, an objectthereof is to force or require any person to cease doingbusiness with any other person engaged in commerce orin an industry affecting, commerce.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its office and meeting halls copies of the at-tached noticemarked "Appendix."10 Copies of the9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses.10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-Continued 86DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 32,after being signed by the- Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Carpenters Local 316;United Brotherhood of Carpenters and Joinersof Amer-ica,AFL-CIO to ensure that the notices are not altered,defaced,or covered by any other material:(b)Deliver to theRegionalDirector for Region 32,signed copies of the notice in sufficient number for post-ing by the employers involved herein, should they bewilling,at all locations where notices to their employeesare customarily posted.(c)Notify the Regional Director in writing within, 20days from the date of this Order what steps the Re-spondent has taken to comply.alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICETo EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentTO ALL MEMBERS OF CARPENTERS LOCAL 316, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMER-ICA, AFL-CIOTO ALL EMPLOYEES OF NEW WEST ASSOCIATES, J. C.LOMAS COMPANY, CAL BAY BUILDERS, AND OTHER EM-PLOYERSThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.WE WILL NOT, nor will our officers, business, repre-sentatives,business agents, or anyone acting for us, what-ever his title may be, engage in or induce or encourageany individualemployed by New West Associates, J. C.Lomas Company, Cal Bay Builders or any other personengaged in commerce or in an industry affecting com-merce, to engage in a strike or a refusal in the course ofemployment to use, manufacture, process, transport, orotherwise handle work on any goods, articles, materials,or commodities, or to perform any services, where anobject thereof is to force or require the above-named em-ployers or any other person engaged in commerce or inan industry affecting commerce to cease using,selling,handling,transporting,or otherwise dealing in the prod-ucts of, or cease doing businesswith Thornhill Construc-tion Co., Construcion Trends, or The Osborn Company.WE WILL NOT threaten, coerce, or, restrain New WestAssociates, J. C. Lomas Company, Cal Bay Builders, orany other employers engaged in commerce or in an in-dustry affecting, commerce where an object thereof is'toforce or require the employers or any other persons en-gaged in commerce,to cease using,selling,handling,transporting, or otherwise dealing in the products of, orcease doing businesswith,, Thornhill Construction Co.,Construction Trends, or The Osborn Company.WE WILL NOT in any manner prohibited `by Section8(b)(4)(i)and (ii)(B) of the National Labor Relations Act,threaten, coerce, or restrain any person engaged in Com-merce or in an industry affecting commerce, or induce orencourage any individual employed by any person en-gaged in commerce or in an industry affectingcommercefor a proscribed object.CARPENTERS LOCAL 316, UNITED BROTH-ERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL-CIO